The plaintiff also maintains that he will be prejudiced by appearing before the judge in any other proceeding related to this divorce case that might occur in the future. The single justice did not agree, however, and his disposition of matters on a petition for relief pursuant to G. L. c. 211, § 3, will not be reversed absent an abuse of discretion. See, e.g., Palaza v. Superior Court, 393 Mass. 1001, 1002 (1984); Commonwealth v. Yelle, 390 Mass. 678, 686 (1984). The plaintiff has failed to establish that the single justice has abused his discretion in this case by denying the claims for relief.
Bruce E. Doten, pro se.
Leonard G. Learner, Assistant Attorney General, for the defendant.
Finally, the plaintiff asserts that the single justice should have recused himself from ruling on the petition. He also alleges that he did not receive sufficient notice of the hearing before the single justice to prepare adequately. These two new issues were never raised before the single justice, and we therefore do not address them now (see Albert v. Municipal Court of the City of Boston, 388 Mass. 491, 493-494 [1983]), except to state that they do not form the basis of any meritorious claim.
The judgment of the single justice is affirmed.

So ordered.